PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/911,490
Filing Date: 25 Oct 2010
Appellant(s): Jacob Pechenik and Blake Barnes



__________________
Paul A. Taufer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 March 22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
35 USC 112 (a)       Claims 1-7, 9-15, 42-46, 48, 50-56, 61 and 63.
35 USC 112 (b)       	Claims 1-7, 9-15, 42-46, 48, 50-56, 61 and 63.
35 USC 101		Claims 1-7, 9-15, 42-46, 48, 50-56, 61 and 63.

(2) Response to Argument
The Examiner notes that a decision on Appeal 2018-004619 (in the instant application) was issued 3 Sept. 2019.

Appellant asserts that the instant claims of this Second Appeal are “substantially different” from the first and Examiner’s “entering the amendments and re-opening prosecution”  is confirmation of said fact. (Ap Brief 6-7).  Examiner notes that the instant claims were examined in response to an amendment filed 11/23/21 in response to an Office Action mailed 10/13/21 which was issued based on a Request for Continued Examination filed by Appellant on 11/24/20.  No finding or comment or evaluation of “substantially different” is required to examine an amendment filed or a request for continued examination made as part of a Request for Continued Examination.  As can be seen in the prosecution history of the instant application, examination and consideration of Appellant’s submission has been executed as appropriate.  
Claim Interpretation

With regard to Claim Interpretation,  Appellant takes issue with Examiner’s claim interpretation regarding the recitation of the “interactive  graphical user interface.” Appellant argues that Examiner’s interpretation of the “interactive graphical user interface” as “ a user interface executed by generic computing elements” is  conclusory and improper. Appellant asserts that “Specification and Fig. 1-7 of the Drawing describe and illustrate a very specific and unique interactive graphical user interface in great detail, both in the drawing and the Specification…Accordingly the Examiner’s claim interpretation is in error…has failed to properly interpret Appellants’ claims according to broadest reasonable interpretation consistent with the Specification…includes the drawings…. Examiner’s entire analysis of Appellants’ claims is improper and cannot support any of the §§ 112 and 101 rejections…” (Appeal Br 7-8). Appellant then  reiterates the “significant difference” between the previously appealed claims and the instant claims and further asserts that Examiner has not given “any reasons why the indicated support is insufficient.” Appellant asserts emphatically the claims in the instant appeal should not be based on the interpretation used in the previous appeal and that Examiner “has failed to provide any reason why the Examiner’s interpretation is proper, other than by cherry-picking particular paragraphs of Appellants’ Specification…” (Appeal Br 8-9).
As previously stated, Examiner’s interpretation of the phrase “interactive graphical user interface” is based on Appellant’s previous reference to [18, 41-42] and the Specification. As previously stated, the Specification has no specific recitation of “interactive graphical user interface” rather what is recited is “user interface” and its potential use (e.g, “ user ..may access: “provides the user with the ability to view and sort various quotes…” “…user input…”…, Specification [18], [41-42]) . Additionally Examiner has pointed to excerpts from:
[0069]The various components described herein with respect to the system 900 may include one or more computing devices, hand-held communication devices, mobile computers, and/or any other electronic communication means. The components may be described in the general context of comprising computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules may include routines, programs, objects, components, data structures, or the like that perform particular tasks or implement particular
abstract data types. 

Appellant now points to Figs. 1-7 and [36-44] and demands Examiner read life into the claims beyond what has been disclosed because the new adjectives of “interactive” and “graphical”  have been added to the claim language. Neither “interactive” and “graphical” are used in the original disclosure.  Additionally, except for in the original claims themselves and Fig. 9, the terms “computing” or “computer” or “device” or any other hardware components are not disclosed or described in the original disclosure.  As Appellant has stated, Examiner must interpret the claim language using broadest reasonable interpretation – in view of the Specification – as explained and examined in the previous office action.  
Therefore, Examiner again notes per Appellant’s own Specification [69] ( as quoted above) describes the “various components” of the system. Based on the original disclosure using broadest reasonable interpretation of the recited claim language, Examiner interprets the recited “interactive graphical user interface” as a “user interface executed by generic computing components.” 

Rejections under 35 USC 112(a)

With regard to the rejections under 35 USC 112(a), Appellant addresses (1)  the terms  “digital object” and a “digital object value” by arguing that the terms are “…clearly supported by the Appellants’ Specification and Drawings…” Appeal Br. 9.  Appellant then argues (2) that the “determining step” is supported at least in [0036]-[0044] and Fig. 1-5 of the Drawings.… “ Appellant cites [0036] as the basis for the “determining” step stating “…[0036]  certainly demonstrates that the system is capable of determining that if sufficient information has not been received for a financial product, a synthetic group is created to continue ordering of the terms…” Appeal Br. 10. 
Appellant further continues (3) that “digital object” and “digital object value” are:

“…indeed supported by the subject Specification. The features recited in the Specification are entirely created and modified in an entirely electronic computer realm. As such, a skilled artisan would appreciate that one or more of the features (e.g., a financial product created by a computer) as discussed in the Specification could be recited as a digital object in the claims. In similar fashion, a skilled artisan would thereby recognize that a digital object value (e.g., data associated with a financial product attribute) is attribute data associated with the digital object. Accordingly, the “digital object” an a “digital object value,” features which are recited in Claims 1 and 42, are fully supported by the Specification. Moreover, the terms “digital object” and “digital object value” are explicitly defined in the claims themselves…” 
Appeal Br. 10

Examiner disagrees. As stated previously, the terms “digital object” and “digital object value” are not used, defined or described in the original disclosure. Appellant’s arguments seem to imply that based on the “technical environment” (i.e. computer application/use) of the invention, a skilled artisan “would appreciate” that the elements/features (e.g. “financial product” and “financial product attribute ”) which are described in the original disclosure “could be” what is now claimed as a “digital object” and/or a “digital object value.”  This is not adequate written description support. The original disclosure provides no guidance on how to correlate “digital object” and/or “digital object value” to any of the elements/features disclosed – let alone to a specific element or feature such as a “financial product” or “financial product attribute.”
Examples of what a new term “could be” are not originally disclosed definitions or descriptions. Further, “could be” interpreted implies that a skilled artisan  “could” find multiple interpretations of  “digital object” and “digital object value.” Appellant additionally points to Claim 1 and 42 as amended as providing the definition of “digital object” and “digital object value.” The introduction of these new terms and their use in the claims are literally the one of the basis of the rejection. A definition in newly amended claims is not part of an original disclosure and as such is inadequate support. Appellant’s circular wordplay is not sufficient disclosure. Further, as support for “digital object” and “digital object value” is lacking, the “determining” step is also inadequately supported. (Appellant’s arguments 1, 2, and 3)
Rejections under 35 USC 112 (b)

With regard to the rejections under 35 USC 112(b), Appellant argues: (1) Specification [36-44] and Figs. 1-5, provide support for “lack sufficient information” and “other digital object values” including that “… the claims themselves explicitly define what is meant by “other digital values” (they comprise “other financial product quotes”)….” Appeal Br 11. (2) That the terms “other financial product quotes” is discussed throughout the Specification for example the term is used in [59-61] “… At 830, the financial product quote is grouped with other financial product quotes for a particular product…” which “…explicitly defines what the term “other financial product quotes” is associated with…”Appeal Br 12. 
Further, Appellant asserts that (3) one of ordinary skill in the pertinent art “….would find the terms a first financial product quote” and “a second financial product quote” are clear and definite, especially given the additional context provided by reading the claim in its entirety… “… with regard to claims 11 and 42. Appellant further asserts that (4) “…the word “other” in the claims, the skilled person would find this work clear and definite when given the additional context provided by reading the claim in its entirety…”
Examiner disagrees. Appellant’s arguments and assertions do not clarify the rejections. As stated in the rejection: 
The phrases "lacks sufficient information" in claims 1 and 42 is a relative term which renders the claim indefinite. The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, "lacks" is both a negative and in this contest (sic) a relative term indicating missing data. It is unclear how the negative determination is made. As such the metes and bounds of the claim are unclear.
Claims 1 and 42 also recites " other digital object values" and "other financial product quotes"; Claims 4, 5, 9, 10, 12, 13, 45, 46, 50, and 51 also recite "other''. The term "other" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the metes and bounds of the claim are unclear.
Claims 11 and 52 recite " a first financial product quote" and "a second financial product quote." These claims depend on Claims 1 and 42 respectively; Claims 1 and 42 recite "a financial product quote" and "other financial product quotes." It is unclear which of these "financial product quotes" is the 'first' and 'second.' As such, the metes and bounds of the claims are unclear. 
Final Act. 11.

Appellant’s response seems to be that the use of the terms in the Specification and in the claims renders the terminology definite. “Use” of a term in the disclosure is not a definition of a term or a standard by which a term (such as a relative term) can be ascertained by a skilled artisan. As such, Appellants arguments regarding the terms “lacks sufficient information,” “other digital object values,” “other financial product quotes, “ and “other” do not render the claim language definite. Further, with regard to Claims 11 and  42, Appellant’s arguments do not address the rejection. It is still unclear which of the “financial product quotes” recited in Claims 1 and 41 (recited as “financial product quote” and “other financial product quotes” – which could itself include more than one financial product quote) is a “first” and which is a “second.” The metes and bounds of these rejected terms are unclear. (Appellant’s arguments 1, 2, 3 and 4)

Rejections under 35 USC 101

Appellant  states initially “….the Board is reminded that Appellants  have overcome all prior art rejections. Indeed, the Examiner’s position appears to be that the claims are certainly novel and non-obvious…” Appeal Br. 13. 
Examiner notes that the Final Action states:

With regard to the rejections under 35 USC 103, Examiner withdraws the prior art in view the Applicant's amendments. Examination was conducted in view of the rejections noted below.
Final Act. 7. 

This statement does not indicate or include a reasons for allowance or an indication of potentially allowable subject matter, novelty or non-obviousness.

With regard to the rejections under 35 USC 101, Appellant argues: (1) The claims when considered as a whole do not fall into any of the subject matter groupings. Appeal Br. 15. (2) The claims do not recite mathematical formulas. Appeal Br. 15. (3) The claims do not include allowable types of ‘certain methods of organizing human activities’ or mental processes. Elements of the claims “only exist in the computer realm…pending claims includes…an interactive graphical user interface (GUI)…a data interface… processor… interactive GUI … displays and makes selectable…These elements… are clearly technological … directed to a technological advancement and improvement … squarely and exclusively falls into the realm of computer technology….the claims cannot  be considered a fundamental economic practice, commercial or legal interaction, or steps for managing personal behavior, relationships or interactions between people. ..the claims do not fall within certain methods of human activity….” Furthermore the claims do not recite a mental process because the recited steps cannot be performed in the human mind. Appeal Br. 15-18. (4) The instant claims are similar to Example 37, Claim 2 in that the instant claims do not recite judicial exceptions. Claim 2 includes steps that cannot be performed in the human mind and require a computing system. Appeal Br. 18-20. (5) The instant claims as recited integrate the recited judicial exception into a practical application of the exception. The instant claims “… recite a specific manner of…” claim limitations which are “amount to a specific improvement over prior systems and thus, a practical application… “ Appeal Br. 20-21 (6) The recited claims are analogous to Example 37, Claim 1 in that they are “…a particular improvement to user interfaces for electronic devices…” Appeal Br. 22-23. (7) The elements of the instant claims “…describe a specific and improved manner of automatically displaying and automatically updating information…”Appeal Br. 23. (8) Appellant argues that the recited features amount to significantly more than any exceptions itself. Appeal Br. 24-25. 
	 Examiner disagrees. As stated in the final office action, the claims are directed to (Step 1) methods and the system of updating and displaying data; the data being related to financial products, synthetic financial product quotes and straddle quotes.   The claims fall into (Step 2a – Prong 1) the categories of  certain methods of organizing human activity ((fundamental economic practices -commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations);) and mental processes (including an observation, evaluation, judgment, opinion)[collecting and comparing known information (Classen) and collecting information, analyzing it and displaying certain results in the collection and analysis (Electric Power Group))]. (See also MPEP 2106.04 (a)(2) II.A. vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).)
It should be further noted that claims that require a computer may still recite a mental process and claims that encompass a human performing the steps mentally with the aid of a pen and paper also recite in a mental process. (See the Oct. 2019 PEIG Update, Section l(C)(ii); pp 8-9). Additionally  certain methods of organizing human activity also encompasses methods that involve a user and a computer. (See the Oct. 2019 PEIG Update, p 5). In the instant case a human can execute the recited steps using a computer as a tool to observe, evaluate and display collected information. (See MPEP 2106.04 (a)(2) III A,  a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).  Also as stated previously and noted in the quote of [69] above the instant invention is performed using generic computing devices. ( (Specification, [0069] one or more computing devices, hand-held communication devices, mobile computers, and/or any other electronic communication means ... program modules ... ).  Thus the process of business data (e.g. digital objects, digital object values, financial product quotes etc.) using a generic computing element by a user also falls into the enumerated category of “mental processes.”(Appellant’s arguments 1, 2, and 3 – note the rejection in the Final Action does not categorize the claims as a mathematical concept).
Further, as noted in the Final Action the instant claims are distinguishable from Example 37, Claims 1 and 2 which modify a graphical user interface and components/elements of the graphical user interface. In other words, the claims of Example 37 are directed to the improving technology. In contrast, the instant claims (Step 2a Prong 2) are directed to using the computing device to  “apply it” or implement an abstract idea on a computer or merely use a computer as a tool to perform an abstract idea (i.e. the aggregation and display of quotes; See Specification [7] " ... system that aggregates multiple quotes, such as straddle quotes, into a single user interface, and that allows for user configuration related to a display of the quotes ... ").  Thus as noted in the Final Action, the instant recited claims do not integrate the abstract idea into a practical application. A specifically claimed improved abstract idea is still an abstract idea. (Appellant’s arguments 4, 5, 6 and 7). 
Lastly, as noted in the Final Action, (Step 2b) the instant recited claims do not recite additional elements which recite to significantly more than the abstract idea. As noted previously, the specification [69] discloses using generic computing elements to perform the recited claims. (Appellant’s arguments 8). 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist











Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.